IN THE COMMONWEALTH COURT OF PENNSYLVANIA

City of Philadelphia                          :
                                              :
               v.                             :
                                              :
Zig Zag, LLC                                  :    No. 1168 C.D. 2019
                                              :    Argued: March 15, 2021
               v.                             :
                                              :
RNG Realty, LLC                               :
                                              :
Appeal of: Zig Zag, LLC                       :


BEFORE:        HONORABLE ANNE E. COVEY, Judge
               HONORABLE MICHAEL H. WOJCIK, Judge
               HONORABLE J. ANDREW CROMPTON, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
JUDGE CROMPTON                                     FILED: May 3, 2021

               Zig Zag, LLC (Owner) appeals from an order of the Court of Common
Pleas of Philadelphia County (Trial Court), denying its motion to set aside a sale of
a parking garage for unpaid real estate taxes. The City of Philadelphia (City) conducted
the sale pursuant to what is commonly known as the Municipal Claims and Tax Liens
Act (Act).1 Owner argues that the City did not establish strict compliance with the
Act or prove the contents of its petition to conduct the sale. Owner also emphasizes
that the Trial Court’s decision was based on a material error in that it referred to
evidence as if a hearing on the motion to set aside occurred. As the record reflects no
such hearing was held, we vacate the Trial Court’s orders denying the motion to set
aside the sale and approving the sale and remand the matter for further proceedings.

      1
          Act of May 16, 1923, P.L. 207, as amended, 53 P.S. §§7101-7505.
                                       I. Background
              Owner was the record owner of a parking garage located at 617-31
South 56th Street, Philadelphia, Pennsylvania, between Pemberton Street and Walton
Avenue (Property). On August 14, 2018, the City petitioned the Trial Court for a
rule to show cause as to why the Property should not be sold free and clear of all liens
and encumbrances at a Sheriff’s sale pursuant to the Act for unpaid real estate taxes
(Sale Petition). See Original Record (O.R.), Item No. 2; Reproduced Record (R.R.)
at 6a-25a.2 The Sale Petition did not state the amount of the delinquency, instead
referring to attachments showing different amounts due for certain tax years. The
Trial Court issued a rule returnable, scheduling a hearing on November 13, 2018
(Rule). In August 2018, the City filed an affidavit of service stating that, on August
27, 2018, the Sale Petition and the Rule had been sent by certified and first-class mail
addressed to Owner at the Property and to “1016 S. 58th St., Philadelphia,” the
registered address. O.R., Item No. 3. The City later filed an affidavit of posting stating
that the Property had been posted “on the front door” with notice of the Sale Petition
and the Rule on September 8, 2018. R.R. at 31a. The affidavit of posting included a
photograph depicting a sheet of paper taped on an unmarked door. See R.R. at 32a.
              After receiving no response to the Sale Petition, the Trial Court held a
hearing before a trial commissioner on November 13, 2018, where the proceeding
consisted of the acceptance of the affidavits appended to the Sale Petition. No one
appeared on Owner’s behalf and no witnesses testified. See R.R. at 120a. Based on
the trial commissioner’s findings, the Trial Court issued a decree on November 14,
2018, permitting the Sheriff’s sale. See R.R. at 27a-28a. The decree stated:



       2
         Although Owner did not properly paginate the reproduced record utilizing a small “a” as
required by Pa.R.A.P. 2132, we cite the reproduced record using the proper citation form.
                                               2
       This matter being before the Court upon the [Sale Petition], filed by the
       City pursuant to the [Act], the Court therefore finds and hereby orders
       and decrees that: . . . 5. The Premises to wit: 617-31 South 56th Street
       (as fully described in the Tax Information Certificate) shall be sold by
       the Sheriff, free and clear of all claims, liens, mortgages, judgments,
       ground rents, charges, and estates, to the highest bidder at a Sheriff’s Sale
       ....
R.R. at 27a-28a (emphasis added).
               On February 12, 2019, the City sent notice of the Sheriff’s sale to Owner
at the Property address and the registered address. On March 20, 2019, the Property
was sold at the scheduled Sheriff’s sale to RNG Realty, LLC (Purchaser) for
$190,000.00. The Sheriff’s deed was filed on April 15, 2019.
               Days after entering his appearance on May 6, 2019, counsel for Owner
filed a petition for redemption of the Property.3 See O.R., Item No. 8. Thereafter,
Purchaser filed a petition to intervene with a proposed response and a memorandum
of law in opposition to the redemption petition. See O.R., Item No. 9. The Trial
Court then issued two rule to show cause orders, one as to Owner’s redemption
petition and the other as to Purchaser’s petition to intervene, scheduling a hearing on
both petitions on July 18, 2019. See O.R., Item Nos. 10-11; R.R. at 89a-90a.
               Relevant here, while the petitions were pending, on June 27, 2019,
Owner filed a motion to set aside the Sheriff’s sale (Motion to Set Aside), and a
memorandum of law in support. See O.R., Item No. 12; R.R. at 93a-115a. Owner
attached affidavits to its Motion to Set Aside contesting the adequacy of the posting
and notice by mail under the Act. Specifically, Owner argued the Property was not
posted on the most public part of the Property. See R.R. at 94a, 99a.

       3
          Pursuant to Section 32 of the Act, “there shall be no redemption of vacant property by
any person after the date of the acknowledgement of the sheriff’s deed therefore.” 53 P.S. §7293(c).
Because the Property qualified as “vacant” under the Act, in that it was not continuously occupied
by the same individual or basic family unit as a residence for at least 90 days prior to the date of
the sale, id., Owner’s redemption petition was untimely.
                                                 3
             On July 18, 2019, the date scheduled for hearing the redemption and
intervention petitions, Owner withdrew its redemption petition on the record. See
R.R. at 123a. The Trial Court accepted the withdrawal and granted Purchaser’s
unopposed petition to intervene. Id.; see also R.R. at 116a-17a.
             On the same date, the City and Purchaser timely filed their responses to
the Motion to Set Aside. See O.R., Item Nos. 13-14. The docket reflects that the
Motion to Set Aside was assigned to a judge on July 22, 2019. Two days later,
without a hearing, the Trial Court denied Owner’s Motion to Set Aside. R.R. at 118a.
             Owner appealed the Trial Court’s order to this Court. The Trial Court
then directed Owner to file a concise statement of errors complained of pursuant to
Pa.R.A.P. 1925(b). Owner filed its Rule 1925(b) Statement, challenging the adequacy
of the procedure and asserting noncompliance with the Act. Owner complained:
“The [T]rial [C]ourt erred in “failing to hold an evidentiary hearing on the factual
issues of notice and posting of the [Sale Petition], decree and notice.” O.R., Item No.
20, Rule 1925(b) Statement, ¶2. The Trial Court quoted these challenges in its opinion.
See O.R., Item No. 22, Trial Ct., Slip Op., 11/20/19, at 2-3. Notably, twice in its
opinion, the court referenced a hearing on the Motion to Set Aside in July 2019. Id.
at 5. However, it is undisputed that no such hearing occurred. See R.R. at 123a-25a.
             Owner and the City filed briefs, both acknowledging that there was no
hearing on the Motion to Set Aside. See City’s Br. at 7 (“The [Trial Court] denied
the [Motion] without a hearing. The Court then went on, [sic] in its opinion to state
that a hearing was held on July 18, 2019. This was not the case.”); Owner’s Br. at 3
(“the [T]rial [C]ourt claimed that it in fact did conduct a full hearing with testimony
and evidence presented by [Owner] . . . . This hearing never occurred.”). Purchaser
intervened and joined in the City’s brief. Following argument, we consider the appeal.


                                          4
                                        II. Contentions
               On appeal,4 Owner argues that the Trial Court erred in finding that the
City met its burden of proving strict compliance with the service provisions of the
Act when it initially authorized the sale. Owner claims the sale was conducted without
regard for due process when the City did not establish the amount of the liens or that
they were properly filed and docketed during the November 2018 hearing on the
Sale Petition. Owner emphasizes that the Trial Court committed reversible error
since its decision was predicated on its belief that it heard evidence on the Motion
to Set Aside when no hearing was held. Owner asserts that an evidentiary hearing
is necessary to permit a sale, particularly when strict compliance with the Act is
contested. It contends that the lack of an independent inquiry into the averments of
the Sale Petition or the compliance with the service provisions of the Act deprived the
Trial Court of jurisdiction to issue a decree allowing the sale of the Property.
               The City counters that Owner’s arguments are waived for its failure to
raise them in both its Motion to Set Aside and its Rule 1925(b) Statement. The City
adds that, to the extent Owner claims that issues relating to the sufficiency of the
evidence are jurisdictional, the Act does not contain any language supporting its
construction. The City maintains that these questions merely speak to the power of
the Trial Court to grant a tax sale petition and to issue a decree permitting the sale,
which is distinct from subject matter jurisdiction, and is thus waivable.
               In its reply brief, Owner counters that this Court’s decisions in City of
Philadelphia v. Labrosciano, 202 A.3d 145 (Pa. Cmwlth. 2018), and City of
Philadelphia v. Manu, 76 A.3d 601 (Pa. Cmwlth. 2013), discuss service under the Act


       4
         “This Court’s review in tax sale cases is limited to a determination of whether the trial
court abused its discretion, erred as a matter of law or rendered a decision with lack of supporting
evidence.” Wiles v. Wash. Cnty. Tax Claim Bureau, 972 A.2d 24, 28 n.2 (Pa. Cmwlth. 2009).
                                                 5
in terms of jurisdiction. See Owner’s Reply Br. at 2-3. As such, Owner maintains
that these issues are not waivable, and, regardless, that it adequately preserved them.
                                     III. Discussion
              At the outset, we consider the assertions of waiver in the Trial Court’s
opinion and as echoed in the City’s brief.
                                       A. Waiver
              Much of the Trial Court’s reasoning in its opinion was that Owner’s
Rule 1925(b) Statement was insufficiently detailed to offer guidance as to the issues
being appealed. We disagree.
              Rule 1925(b) requires that each error be set forth “with sufficient detail
to identify the issue to be raised for the judge.” Pa.R.A.P. 1925(b)(4)(ii). Thus, the
Statement need only sufficiently raise the issues to place the parties and the Trial
Court on notice as to the complained of errors. See Commonwealth v. Parrish, 224
A.3d 682, 700 (Pa. 2020) (explaining the Rule 1925(b) Statement shall “identify and
frame all potentially meritorious issues for appellate review . . .”).
              Rule 1925(b) further provides that “[i]ssues . . . not raised in accordance
with the provisions of this paragraph (b)(4) are waived.” Pa.R.A.P. 1925(b)(4)(vii).
Only a wholly inadequate Rule 1925(b) Statement results in a waiver of the issues.
              In its opinion, the Trial Court responded to Owner’s claim that it
misconstrued the Act (issue 7) by stating “[Owner] does not cite to any evidence or
authority in furtherance of this claim.” Trial Ct., Slip Op. at 9. However, contrary
to the Trial Court’s intimation, such citations are not necessary. Indeed, Rule 1925
is explicit that “[t]he judge shall not require the citation to authorities or the record .
. . .” Pa.R.A.P 1925(b)(4)(ii) (emphasis added).




                                            6
             In our estimation, Owner’s Statement met the criteria of the rule in that
it placed the Trial Court on notice of its alleged errors. The Statement challenged
the sale on constitutional due process grounds and complained as to the lack of any
evidentiary hearing on the factual basis for the sale. As such, we discern no waiver
of Owner’s challenges to the sufficiency of the evidence underlying the Sale Petition
or whether the process afforded comported with the Act and its due process
protections based on a purported deficiency of its Rule 1925(b) Statement.
             Additionally, the City’s contentions that Owner waived any challenges
to the sufficiency of the evidence presented at the November 2018 hearing on the
Sale Petition by failing to raise them in its Motion to Set Aside are unavailing.
Owner’s Motion to Set Aside and supporting memorandum challenges the provision
of notice of the Sale Petition by certified mail or first-class mail, and the adequacy
of the posting when it was placed on a “door [that] was and remains sealed and
painted over to blend in with the wall.” O.R., Item No. 12, Mot., ¶10. Moreover,
Owner averred: “The [City] has failed to meet the requirements of service of the
Notice of the [November 2018] hearing, the [d]ecree, as well as the actual Sheriff’s
sale.” Id. ¶11. These contentions are sufficient to preclude waiver.
                            B. Statutory Requirements
             Next, we consider whether the process afforded to Owner satisfied the
Act and our case law construing the service provisions.
             “The object of all interpretation and construction of statutes is to
ascertain and effectuate the intention of the General Assembly. Every statute shall
be construed, if possible, to give effect to all its provisions.” 1 Pa. C.S. §1921(a).
Section 39.2 of the Act requires the following regarding notice prior to a tax sale:

      (a) In cities of the first class, notice of a rule to show cause why a
      property should not be sold free and clear of all encumbrances issued by
                                          7
a court pursuant to a petition filed by a claimant under section 31.2 of
this act[5] shall be served by the claimant upon owners, mortgagees,
holders of ground rents, liens and charges or estates of whatsoever kind
as follows:

(1) By posting a true and correct copy of the petition and rule on the
most public part of the property;
(2) By mailing by first class mail to the address registered by any
interested party pursuant to section 39.1 of this act[6] a true and correct
copy of the petition and rule; and
(3) By reviewing a title search, title insurance policy or tax information
certificate that identifies interested parties of record who have not
registered their addresses pursuant to section 39.1 of this act, the [C]ity
shall mail by first class mail and either by certified mail, return receipt
requested, or by registered mail to such addresses as appear on the
respective records relating to the premises a true and correct copy of
the petition and rule.
Service of notice pursuant to this section shall be deemed accomplished
on the date of mailing. The [C]ity shall file an affidavit of service with
the court prior to seeking a decree ordering the sale of the premises.
****
(b) No party whose interest did not appear on a title search, title
insurance policy or tax information certificate or who failed to
accurately register his interest and address pursuant to section 39.1 of
this act shall have standing to complain of improper notice if the city
shall have complied with subsection (a) of this section. This provision
shall not apply if the mortgage or interest was otherwise properly
recorded in the Office of the Recorder of Deeds and the document
contains a current address sufficient to satisfy the notice requirements
of this section. Notwithstanding any other requirement set forth in this
act or any other law to the contrary, the notice required by subsection
(a) of this section shall constitute the only notice required before a court
may enter a decree ordering a tax sale.
****
(c) Notice of the court’s decree ordering a tax sale, together with the
time, place and date of the sale, shall be served by first class mail on all
parties served with the petition and rule, on any parties whose interest
5
    Added by the Act of March 15, 1956, P.L. (1955) 1274, as amended, 53 P.S. §7283.
6
    Added by the Act of December 14, 1992, P.L. 850, 53 P.S. §7193.1.

                                         8
       appeared of record after the filing of the petition but before the court’s
       decree and on any creditor who has obtained judgment against the
       owner of the premises prior to the date of the decree. The [C]ity shall
       file an affidavit of service of these notices prior to the date of the sale.
       ****
53 P.S. §7193.27 (emphasis added).
                As to the statutory construction argument, the Trial Court determined
that Owner erred in contending the Act shall be liberally construed; instead, the Trial
Court reasoned that the statute should be construed according to its plain meaning.
Again, we disagree.
                As this Court’s precedent confirms, the purpose of the Act is to collect
delinquent taxes, not to strip owners of their property. See Labrosciano, 202 A.3d
at 151; City of Philadelphia v. F.A. Realty Invs. Corp., 129 A.3d 1279, 1283 (Pa.
Cmwlth. 2015); Manu, 76 A.3d at 606. To that end, the Act must be “liberally
construed” to effect its object and to promote justice. City of Philadelphia v. Phila.
Scrapyard Props., LLC, 132 A.3d 1060, 1067 (Pa. Cmwlth. 2016) (emphasis added).
The purpose of the hearing “is to provide the trial court the evidentiary basis to make
its findings of fact regarding the City’s compliance with the service requirements
and the veracity of the underlying facts of the tax sale petition.” See City of
Philadelphia v. Sikder (Pa. Cmwlth., No. 1308 C.D. 2017, filed Dec. 19, 2018), 2018
WL 6625871 (unreported) (vacating and remanding for further proceedings).8
                Construing the Act in accordance with its purpose, courts require strict
compliance with the statutory service requirements. As a jurisdictional prerequisite,9
       7
           Added by the Act of December 14, 1992, P.L. 859.
       8
         We cite this unreported decision for its persuasive value in accordance with Section
414(a) of this Court’s Internal Operating Procedures, 210 Pa. Code §69.414(a).
       9
          Although recent decisions frame compliance with the Act in terms of jurisdiction, in the
interest of precision, we clarify that the reference to service under the Act as a jurisdictional
(Footnote continued on next page…)
                                                9
there must be service of notice of the rule returnable on the petition for tax sale and
notice of the petition. Section 31.2 of the Act, under which the City filed its Sale
Petition, outlines the procedure the Trial Court must observe prior to approving a
Sheriff’s sale of a property for delinquent taxes. Section 31.2 provides in pertinent part:

        the court shall grant a rule upon all parties thus shown to be interested, to
        appear and show cause why a decree should not be made that the property
        be sold, freed and cleared of their respective claims, mortgages, ground
        rents, charges and estates. If upon a hearing, the court is satisfied that
        service had been made of the rule upon the parties respondent in the
        manner provided in this act for the service of writs of scire facias to obtain
        judgments upon tax and municipal claims . . . and that the facts stated in
        the petition be true, it shall order and decree that the property be sold at a
        subsequent sheriff’s sale . . . .

53 P.S. §7283(a) (emphasis added). This Court consistently holds that “the requirement
that the [trial] court hold a hearing to determine the accuracy of the facts in the City’s
petition is an important due process safeguard.” Manu, 76 A.3d at 606. To that end,
decisions construing the process required by the Act hold that a trial court has an
obligation to inquire into whether the City complied with the service requirements and
proved the contents of the tax sale petition submitted for the court’s disposition.
                Further, the City’s assertions that the contents of the Sale Petition are
deemed admitted under Pa.R.C.P. No. 206.7 because Owner did not file an answer,


prerequisite refers to personal jurisdiction, not subject matter jurisdiction as Owner suggests in its
reply brief. Manu, 76 A.3d at 606 (“Proper service of a petition for tax sale and a rule to show cause
‘is a prerequisite to a court acquiring personal jurisdiction over a defendant.’”) (emphasis added)
(quoting In re Sale of Real Est. by Lackawanna Cnty. Tax Claim Bureau, 22 A.3d 308, 313 (Pa.
Cmwlth. 2011)); see City of Philadelphia v. Dube (Pa. Cmwlth., No. 1654 C.D. 2017, filed Nov. 9,
2019), 2018 WL 5986081 (unreported) (noting necessity of service to acquire personal jurisdiction).
         Subject matter jurisdiction refers to jurisdiction over a subject or legal issue, whereas personal
jurisdiction refers to jurisdiction over a party; they are distinct concepts with material differences.
For example, a person or entity may consent to a court’s personal jurisdiction, whereas parties cannot
agree to the subject matter jurisdiction of a tribunal to decide an issue. See Wagner v. Wagner, 768
A.2d 1112, 1119 (Pa. 2001) (explaining personal jurisdiction is a personal right waivable by a party).
                                                   10
such that “the [T]rial [C]ourt had no recourse but to accept the allegations of the [Sale]
[P]etition as true,” City’s Br. at 25, disregards clear precedent holding the opposite.
See Labrosciano. Regardless of whether a property owner files an answer, Section
31.2 of the Act mandates that the trial court conduct a hearing to discern whether the
contents of a tax sale petition are true. Labrosciano; Manu. Additionally, a merely
perfunctory hearing does not suffice. F.A. Realty Invs.
             Our decision in F.A. Realty Investors, which also involved a challenge
to a tax sale, offers guidance as to what process is due to comply with the Act. There,
this Court deemed a one-minute hearing insufficient to prove the statements
contained in a tax sale petition. We determined that the trial court had an obligation
to develop a record sufficient to assess the accuracy of the allegations in a tax sale
petition. Otherwise, we reasoned, it appeared the court was making a decision based
purely on the municipality’s assertions. Because the trial court accepted the tax sale
petition without supporting evidence establishing the accuracy of its contents, we
vacated the trial court’s order denying a motion to strike the sale, and the order
allowing the sale, and we remanded to the trial court to hold an appropriate hearing.
             In this case, the Trial Court held a similarly short hearing on the Sale
Petition in November 2018. The transcript shows there was no discussion of the
averments in the Sale Petition or the City’s compliance with the Act. Here, the one-
page hearing transcript for the November 2018 hearing reflects, in its entirety:
                        (The hearing was called at 12:47 p.m.)
      COURT OFFICER: Two thirty-five, Zig Zag, is an FTA [Failure to
      Appear].
      THE CITY: This is the City’s petition to sell at sheriff’s sale the property
      located at 617 through 631 South 56th Street. I have a proposed decree
      for your consideration, and I’ve attached the affidavit of service and
      posted it.

                                           11
        TRIAL COMMISSIONER: I’ve viewed the affidavits of service and will
        enter findings and a recommendation that the decree be entered.
                         (The hearing was concluded at 12:48 p.m.)
R.R. at 120a.
               Notwithstanding its repeated statements that a hearing was held,10 there
is no dispute that the Trial Court did not hold a hearing on the Motion to Set Aside.
In fact, the Motion to Set Aside was not assigned to a judge until July 22, 2019. See
R.R. at 4a. As the parties acknowledge, and as evinced by the record, there was no
hearing on the Motion to Set Aside at any point in the proceedings.
               Although the Trial Court had an obligation to determine that the facts in
the Sale Petition were true, there is no indication that the Trial Court fulfilled its
obligation here. From a survey of our case law construing the procedural requirements
of the Act, this Court encountered no case in which the property owner received no
opportunity to be heard on a challenge to a tax sale petition, as was the case here, and
the trial court nevertheless upheld the sale. Cf. City of Philadelphia v. Jones, 221 A.3d
737 (Pa. Cmwlth. 2019) (hearing afforded on motion to set aside/redemption); City of
Philadelphia v. Morris Park Congreg. of Jehovah’s Witnesses (Pa. Cmwlth., No. 264
C.D. 2015, filed Mar. 7, 2016), 2016 WL 867564 (unreported).
               Ultimately, Owner had no opportunity to submit evidence contesting the
contents in the Sale Petition or the City’s compliance with the Act at any stage of the
proceedings. This Court is unaware of any case in which a property owner was
deprived of property for nonpayment of taxes without establishing the sufficiency of

        10
          It is troubling that the Trial Court repeatedly claimed that its decision on the Motion to Set
Aside was substantiated by a hearing. Specifically, it stated: “[C]ontrary to [Owner’s] assertions,
this Court did in fact hold a hearing on this matter regarding the factual issues of notice, service and
posting. This hearing was held on July 18, 2019 at 1:30 P.M. in Courtroom 426.” Trial Ct., Slip
Op. at 4-5 (emphasis added). It added: “At the hearing, this Court permitted [Owner] to present
witnesses so as to allow the Court to judge their credibility on pertinent issues including, but not
limited to issues related to notice, service or posting.” Id. at 5.
                                                  12
notice or having an opportunity to be heard, and the City cites none. Notice and an
opportunity to be heard are the most basic tenets of constitutional due process.
Because there is no indication that Owner was afforded these safeguards in this case,
and the Trial Court was under the misimpression that Owner received a hearing where
it presented testimony in support of its Motion to Set Aside, the circumstances warrant
a remand to the Trial Court to hold an appropriate hearing where an independent
inquiry into the Sale Petition and the City’s compliance with the Act is conducted.11
On remand, Owner may submit evidence to counter the City’s claims of compliance
with the Act, including the mailing and posting requirements in Section 39.2 of the
Act, 53 P.S. §7193.2, and the allegations in the Sale Petition.
                                       IV. Conclusion12
               Accordingly, for the foregoing reasons, we vacate the Trial Court’s
Orders of July 24, 2019, denying the Motion to Set Aside, and November 14, 2018,
approving the sale of the Property, and remand the matter to the Trial Court to hold
an evidentiary hearing, which shall include an inquiry regarding the contents of the
Sale Petition and the City’s compliance with the service provisions of the Act.




                                                J. ANDREW CROMPTON, Judge

President Judge Brobson did not participate in the decision of this case.


       11
           We note that Owner’s challenge to the adequacy of the evidence of the lien amount is
comprised within the umbrella issue of whether the City established the accuracy of the averments
in the Sale Petition. As a result, the adequacy of the support for the lien amounts may be explored
on remand during a hearing that tests the veracity of the City’s Sale Petition.
       12
         In light of our disposition, it is unnecessary to address Owner’s arguments on the merits,
including the necessity for publication of notice.
                                                13
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


City of Philadelphia                        :
                                            :
            v.                              :
                                            :
Zig Zag, LLC                                :   No. 1168 C.D. 2019
                                            :
            v.                              :
                                            :
RNG Realty, LLC                             :
                                            :
Appeal of: Zig Zag, LLC                     :


                                    ORDER

            AND NOW, this 3rd day of May, 2021, the order of the Philadelphia
County Court of Common Pleas (Trial Court) denying Zig Zag LLC’s Motion to Set
Aside the Sale, dated July 24, 2019, is VACATED, its order and decree approving
the tax sale, filed November 14, 2018, is also VACATED, and the matter is
REMANDED to the Trial Court to hold a hearing in accordance with the foregoing
opinion, in particular to determine the truth of the facts alleged in the City of
Philadelphia’s petition to sell the property located at 617-31 South 56th Street in
Philadelphia, Pennsylvania, and compliance with the statutory requirements for
service and notice in comportment with due process.
            Jurisdiction is relinquished.




                                            J. ANDREW CROMPTON, Judge